DISMISS and Opinion Filed June 11, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-13-01227-CV

       COMMERCIAL RECOVERY SYSTEMS, INC., Appellant
                             V.
  CALIBER HOME LOANS, INC. F/K/A VERICREST FINANCIAL, INC.
            AND CERNO SOLUTIONS, INC., Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-13-07683

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                            Opinion by Justice Smith
      We reinstate this appeal. In 2014, we abated this case due to Commercial

Recovery Systems, Inc’s bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted

an independent review of the federal Public Access to Court Electronic Records

(PACER) system which shows the bankruptcy case associated with this appeal was

terminated on October 24, 2018, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would
result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE


131227F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

COMMERCIAL RECOVERY                          On Appeal from the 116th Judicial
SYSTEMS, INC., Appellant                     District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-13-07683.
No. 05-13-01227-CV          V.               Opinion delivered by Justice Smith.
                                             Justices Molberg and Goldstein
CALIBER HOME LOANS, INC.                     participating.
F/K/A VERICREST FINANCIAL,
INC. AND CERNO SOLUTIONS,
INC., Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered June 11, 2021




                                       –3–